1                               UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     RICHARD IDEN,                                          Case No.3:19-cv-00624-RFB-WGC
4                                               Plaintiff                   ORDER
5            v.
6     NEVADA DEPARTMENT OF
      CORRECTIONS,
7
                                           Defendant
8
9
     I.     DISCUSSION
10
            Plaintiff, who is an inmate in the custody of the Nevada Department of Corrections
11
     (“NDOC”), has filed a document titled “Notice of Intent 42 U.S.C. § 1983 Civil Rights
12
     Complaint.” (ECF No. 1). Plaintiff has not filed a complaint or an application to proceed
13
     in forma pauperis in this matter.
14
            Under Federal Rule of Civil Procedure 3, “[a] civil action is commenced by filing a
15
     complaint with the court.” Fed. R. Civ. P. 3. As such, the Court grants Plaintiff thirty (30)
16
     days from the date of this order to submit a complaint to this Court.
17
            Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an
18
     application to proceed in forma pauperis and attach both an inmate account statement
19
     for the past six months and a properly executed financial certificate. Plaintiff will be
20
     granted an opportunity to file an application to proceed in forma pauperis, or in the
21
     alternative, pay the full filing fee for this action. If Plaintiff chooses to file an application
22
     to proceed in forma pauperis, he must file a fully complete application to proceed in forma
23
     pauperis and attach both an inmate account statement for the past six months and a
24
     properly executed financial certificate.
25
     II.    CONCLUSION
26
            For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND
27
     Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
28
     as the document entitled information and instructions for filing an in forma pauperis
1    application.
2           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
3    Plaintiff must either: (1) file a fully complete application to proceed in forma pauperis, on
4    the correct form with complete financial attachments, including both an inmate account
5    statement for the past six months and a properly executed financial certificate, in
6    compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for filing a civil action
7    (which includes the $350 filing fee and the $50 administrative fee).
8           IT IS FURTHER ORDERED that Plaintiff will submit a complaint to this Court within
9    thirty (30) days from the date of this order.
10          IT IS FURTHER ORDERED that the Clerk of the Court will send to Plaintiff the
11   approved form for filing a 42 U.S.C. § 1983 complaint and instructions for the same. The
12   Clerk of the Court will also send Plaintiff a copy of his document titled “Notice of Intent 42
13   U.S.C. § 1983 Civil Rights Complaint.” (ECF No. 1).
14          IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
15   dismissal of this action may result.
16          DATED this 15th day of October, 2019.
17
18                                              UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26
27
28                                               -2-
